                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 21CR1081-CAB

                                      Plaintiff,
                      vs.

SUMMER ANN NICOLE
SCHATTENBERG,
                                                                                FILED
                                                                                 JUN O2 2021
                                    Defendant.                              CLERK, U.S. DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                        BY                          DEPUTY


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       21 USC 952, 960-IMPORTATION OF METHAMPHETAMINE




 Dated:   6/2/2021
                                                   Hon. Cathy /J.. n Bencivenga
                                                   United States District Judge
